           Case 5:20-cv-00317-D Document 8 Filed 05/12/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

RANDY LEW WILLIAMS,                              )
                                                 )
                     Petitioner,                 )
                                                 )
v.                                               )      Case No. CIV-20-317-D
                                                 )
LOGAN COUNTY DETENTION CENTER                    )
et al.,                                          )
             Respondents.                        )

                                        ORDER

       Upon review of the file and noting no timely objection to the findings and

recommendations of United States Magistrate Judge Shon T. Erwin pursuant to 28 U.S.C

§ 636(b)(1), the Court adopts the Report and Recommendation [Doc. No. 7] in its entirety.

For the reasons stated therein, the Court finds the Petition for Writ of Habeas Corpus [Doc.

No. 1] should be and is hereby DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED this 12th day of May, 2020.
